DETAILED ACTION

Contents
Notice of Pre-AIA  or AIA  Status	2
Election/Restrictions	2
Claim Rejections - 35 USC § 102	3
Claim Rejections - 35 USC § 103	4
Allowable Subject Matter	7
Conclusion	8


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Election/Restrictions
Applicant's election with traverse of Group I, claims 1-30 in the reply filed on 8/1/22 is acknowledged.  The traversal is on the ground(s) that the amendment to claims 31-32 indicates the restriction requirement to be withdrawn.  This is not found persuasive because there is a restriction requirement required even with the amendment to claim 31.  Groups I and II are still required to be restricted and thus the argument is not persuasive and claims 31-32 are withdrawn from consideration.
The requirement is still deemed proper and is therefore made FINAL.


This action is responsive to applicant’s claim set received on 8/1/22.  Claims 1-32 are currently pending.  Claims 31-32 are withdrawn from consideration.


Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless - (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed  invention.

Claims 1, 12, 30 are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Cao (US 2019/0348152 A1).           Regarding claim 1, Cao discloses a method of automatically sequencing one or more deoxyribonucleic acid (DNA) molecules of a biological sample, comprising: a. using a capillary electrophoresis (CE) genetic analyzer to measure the biological sample to obtain an input trace comprising digital data corresponding to fluorescent values comprising a plurality of scans of the biological sample (see 0120, 0067, 0068; Sanger sequencing); b. using a trained artificial neural network comprising a plurality of layers including convolutional layers to generate scan labelling probabilities for the plurality of scans (see 0003, 0013, 0015, 0087, 0146, 0177-0181, fig. 6); and c. determining a basecall sequence comprising a plurality of basecalls for the one or more DNA molecules based on the scan labelling probabilities for each of the plurality of scans (see 0003, 0181, fig. 5-6, fig. 0075, 0142; determination of nucleotides at certain positions based on a likelihood).
Regarding claim 12, Cao discloses a Connectionist Temporal Classification (CTC) loss function to minimize a loss between the scan labelling probabilities and a target sequence of bases (see 0087, 0017, fig. 3.
Regarding claim 30, the claim is analyzed as a non-transitory CRM that implements the limitations of claim 1 (see rejection of claim 1).







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimedinvention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 


Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cao (US 2019/0348152 A1) in view of Weng (US 2019/0197299 A1).
Regarding claims 13-14, Cao teaches all elements as mentioned above in claim 1.  Cao does not teach expressly a 1x1 convolutional reduction layer to reduce a number of extracted features to match a number of output labels; a softmax layer to obtain the scan labelling probabilities.
Weng, in the same field of endeavor, teaches a 1x1 convolutional reduction layer to reduce a number of extracted features to match a number of output labels (see 0047; 1x1 convolution layer); a softmax layer to obtain the scan labelling probabilities (see 0047; softmax activation function layer as a probability map).  
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Cao to utilize the cited limitations as suggested by Weng.  The suggestion/motivation for doing so would have been to enhance the efficiency of detection (see 0023).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Cao, while the teaching of Weng continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Claim 27 are rejected under 35 U.S.C. 103 as being unpatentable over Cao (US 2019/0348152 A1) in view of Dinauer et al (US 2009/0143995 A1).
Regarding claim 27, Cao teaches all elements as mentioned above in claim 1.  Cao does not teach expressly displaying the basecall sequence and the input analyzed trace in an electropherogram on a computing device display.  
Dinauer, in the same field of endeavor, teaches displaying the basecall sequence and the input analyzed trace in an electropherogram on a computing device display (see 0036, 0127).  
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Cao to utilize the cited limitations as suggested by Dinauer.  The suggestion/motivation for doing so would have been to enable faster and more accurate determination and evaluation (see 0015).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Cao, while the teaching of Dinauer continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  




Allowable Subject Matter
Claims 2-11, 15-26, 28-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2-4, 28, 29 , none of the references of record alone or in combination suggest or fairly teach determining a scan number position for each of the plurality of basecalls; b. displaying, on an electronic display, the basecall sequence; and c. using the scan number position to display, on the electronic display, a 2basecall position indication for each of the plurality of basecalls that visually indicates a relative spacing between adjacent basecalls in the basecall sequence.
Regarding claims 5-11, none of the references of record alone or in combination suggest or fairly teach wherein the plurality of layers comprise a plurality of residual blocks, wherein each residual block of the plurality of residual blocks comprises one or more non-causal convolutional layers.
Regarding claims 15-19, none of the references of record alone or in combination suggest or fairly teach wherein determining the basecall sequence further comprises decoding the scan labelling probabilities using a prefix beam search.
Regarding claims 20-21, 24-26, none of the references of record alone or in combination suggest or fairly teach determining a quality value for each of the plurality of basecalls by, for a basecall of the plurality of basecalls, using a plurality of feature values derived from scan labelling probabilities corresponding to scans in scan range that includes a scan position of the basecall, the plurality of feature values comprising a peak scan labelling probability of the basecall, a noise-to- signal ratio, a basecall spacing ratio, and a resolution value.
Regarding claims 22-23, none of the references of record alone or in combination suggest or fairly teach determining a quality value for each basecall, wherein predicting the quality value comprises: a. determining a feature vector for the basecall, the feature vector comprising a plurality of feature values including: a scan labelling probability of the basecall at a basecall scan position, a noise-to-signal ratio, a basecall spacing ratio, and a resolution value; b. finding a line having a smallest cut index in a quality value lookup 8comprising a plurality of lines wherein each line has (1) a feature vector assigned to a cut comprising a plurality of basecalls, and (2) a quality value corresponding to an empirical error rate of the cut; and c. traversing the quality value lookup table in order to assign a quality value corresponding to the line having the smallest cut index to the basecall, where the line having the smallest cut index comprises the line having a feature vector having all feature values greater than or equal to the feature vector for the basecall, or assigning a quality value of zero if no line having the smallest cut index is found.


Conclusion
Claims 1, 5-6, 8, 12-14, 27, 30 are rejected.  Claims 2-4, 7, 9-11, 15-26 are objected to as being dependent upon a rejected base claim.  Claims 31-32 are withdrawn from consideration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD PARK.  The examiner’s contact information is as follows:
Telephone: (571)270-1576 | Fax: 571.270.2576 | Edward.Park@uspto.gov
For email communications, please notate MPEP 502.03, which outlines procedures pertaining to communications via the internet and authorization.  A sample authorization form is cited within MPEP 502.03, section II.
The examiner can normally be reached on M-F 9-6 CST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD PARK/
Primary Examiner, Art Unit 2666